MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Nov 08 2018, 8:00 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
William T. Myers                                        Curtis T. Hill, Jr.
Marion, Indiana                                         Attorney General of Indiana

                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nicolas Rasheed Taylor,                                 November 8, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1318
        v.                                              Appeal from the
                                                        Grant Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Jeffrey D. Todd, Judge
                                                        Trial Court Cause Nos.
                                                        27D01-1712-F6-617
                                                        27D01-1501-F4-1
                                                        27D01-1502-F4-9



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018                  Page 1 of 7
[1]   Nicolas R. Taylor (“Taylor”) appeals his sentences for both the revocation of

      his probation and new offenses, raising two restated issues:


              I. Whether the trial court abused its discretion in ordering Taylor
              to serve the entirety of the previously suspended sentences; and


              II. Whether Taylor’s sentences for the probation revocation and
              the new offenses are inappropriate under Indiana Appellate Rule
              7(B).


      We affirm.


                                 Facts and Procedural History
[2]   On October 26, 2015, Taylor pleaded guilty under Cause Number 27D01-1501-

      F4-1 (“Cause F4-1) to Level 4 felony unlawful possession of a firearm by a

      serious violent felon; Level 6 felony criminal recklessness with a deadly

      weapon; and Level 6 felony conspiracy to commit criminal recklessness with a

      deadly weapon. Appellant’s App. Vol. II at 15. That same day, he pleaded guilty

      to Level 4 felony unlawful possession of a firearm by a serious violent felon and

      Level 5 felony attempted battery with a deadly weapon under Cause Number

      27D01-1502-F4-9 (“Cause F4-9). Id. Under Cause F4-1, the trial court

      sentenced Taylor to two years, with one year executed and one year suspended

      to probation, and under Cause F4-9, it sentenced Taylor to six years on each

      count, with three years executed and three years suspended to probation. Id. at

      16. The sentences within each case were to be served concurrently to one




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018   Page 2 of 7
      another, but consecutive to the sentences imposed in the other case, for an

      aggregate executed term of four-and-one-half years. Tr. Vol II at 34


[3]   On December 1, 2017, under Cause Number 27D01-1712-F6-617 (“Cause F6-

      number 617”), Taylor was charged with, inter alia, Level 6 felony resisting law

      enforcement, Class A misdemeanor resisting law enforcement, and Class A

      misdemeanor driving while suspended. Id. at 2. On February 27, 2018, the

      State filed petitions to revoke Taylor’s probation under Cause F4-1 and Cause

      F4-9. Id. at 22-25. On April 30, 2018, Taylor pleaded guilty, without a plea

      agreement, to Level 6 felony resisting law enforcement, and to Class A

      misdemeanor driving while suspended under Cause F6-617. Taylor also

      pleaded guilty to having violated the terms of his probation. Tr. Vol. II at 14;1

      Appellant’s App. Vol. II at 3, 26-29.


[4]   Sentencing was held on May 3, 2018. At the sentencing hearing, the State

      presented as aggravating factors Taylor’s two previous convictions for unlawful

      possession of a firearm by a serious violent felon, a robbery conviction, and

      other offenses. Tr. Vol. II at 30. When he addressed the trial court, Taylor

      acknowledged his drug addiction and his continued use of drugs while

      incarcerated, but asked for leniency because he has three children, with a fourth

      child soon on the way, and that by pleading guilty, he was taking responsibility

      for his actions. Id. at 31-32. In explaining its sentencing decision, the trial court



      1
       Although Taylor does not style the substantive transcript as “Transcript Volume II,” we will refer to it as
      such since Taylor submitted a separate volume for the table of contents for the transcript.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018                    Page 3 of 7
      noted Taylor’s substantial criminal history and observed that “every past effort

      at rehabilitation has been unsuccessful so I- I don’t think you’re a good

      candidate for probation.” Id. at 33-34. For the new offenses under Cause F6-

      617, the trial court imposed less than the advisory sentences, 2 sentencing Taylor

      to two concurrent six-month terms and ordered the previously suspended terms

      imposed in Cause F4-1 and Cause F4-9 to be served consecutive to one another

      and to the six-month terms ordered under Cause F6-617. Appellant’s App. Vol. II

      at 27. Thus, Taylor’s aggregate sentence was four-and-one-half years. Tr. Vol II

      at 34. The trial court found as a mitigating factor that Taylor pleaded guilty

      without a plea agreement. Id. at 33. In explaining why it did not impose the

      maximum sentences for Taylor’s new convictions, the trial court cited Taylor’s

      honesty and willingness to take responsibility for his actions. Tr. Vol. II at 34.

      Taylor now appeals.


                                       Discussion and Decision
[5]   A trial court’s sentencing decision for probation violations is reviewed for an

      abuse of discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse

      of discretion occurs where the decision is clearly against the logic and effect of

      the facts and circumstances. Id. If the trial court finds that a defendant has

      violated a condition at any time before termination of the period, it may order

      execution of all or part of the sentence that was suspended at the time of initial




      2
        The advisory sentence for a Level 6 felony is one year, see Ind. Code § 35-50-2-7(b), and the advisory
      sentence for a Class A misdemeanor is up to one year, see Ind. Code § 35-50-3-2.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018                    Page 4 of 7
      sentencing. Ind. Code § 35-38-2-3(g); Prewitt, 878 N.E.2d at 186. Sentences for

      probation violations cannot be reviewed under Indiana Appellate Rule 7(B).

      Prewitt, 878 N.E.2d at 188.


[6]   Appellate Rule 7(B) is available for sentences on direct review, such as Taylor’s

      sentences under Cause F6-617. The purpose of appellate review is to leaven the

      outliers, not to achieve a perceived correct result. Cardwell v. State, 895 N.E.2d
1219, 1225 (Ind. 2008). Thus, we review an inappropriate-sentence claim with

      substantial deference to the trial court. Messel v. State, 80 N.E.3d 230, 233 (Ind.

      Ct. App. 2017), trans. denied.


[7]   Taylor argues that the trial court abused its discretion by sentencing him to the

      entirety of the previously suspended sentences in the probation cases. He

      contends that since the trial court imposed concurrent, less-than-advisory

      sentences in Cause F6-617, it should have not have ordered him to serve the

      entirety of the suspended sentences in the revocation cases. He offers no

      authority for this argument.


[8]   Taylor also asks this court to review his aggregate sentence under Appellate

      Rule 7(B). Appellant’s Br. at 8-9. He recognizes that this kind of review is not

      available for sentences arising from a revocation of probation. Id. However, he

      claims that Article 7, Section 6 of the Indiana Constitution requires such review

      under what he considers the unusual circumstances of his case, where the trial

      court imposed a lenient sentence for his new offenses yet imposed the most




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018   Page 5 of 7
       severe possible sentences for the revocation of his probation. Again, Taylor

       offers no authority for this proposition.


[9]    The trial court did not abuse its discretion in ordering Taylor to serve the

       previously suspended terms for his convictions under Cause F4-1 and Cause

       F4-9. The trial court noted Taylor’s substantial criminal history. Tr. Vol. II at

       33. It was well within its discretion to order him to serve the previously

       suspended sentences. If a trial court finds that a person has violated a term of

       probation, it may “order execution of all or part of the sentence that was

       suspended at the time of initial sentencing.” I.C. § 35-38-2-3(h)(3) (emphasis

       added); see also Castillo v. State, 67 N.E.3d 661, 665 (Ind. Ct. App. 2017), trans.

       denied.


[10]   Although he argues that this court should review his aggregate sentence under

       Appellate Rule 7(B), Taylor acknowledges that the Indiana Supreme Court has

       held that such review is not available for sentences resulting from the revocation

       of probation. Appellant’s Br. at 8-9. Appellate Rule 7(B) “is not the correct

       standard to apply when reviewing a sentence imposed for a probation

       violation.” Prewitt, 878 N.E.2d at 188.


[11]   While an argument may be made under Appellate Rule 7(B) for his new

       convictions, Taylor does not use the proper analysis. After acknowledging that

       this analysis requires consideration of the nature of the offense and the

       character of the offender, his brief is silent as to how the nature of his offenses

       and his character justify a reduced sentence. A “litigant who fails to support his


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018   Page 6 of 7
       arguments with appropriate citations to legal authority and record evidence

       waives those arguments for our review.” Pierce v. State, 29 N.E.3d 1258, 1267

       (Ind. 2015). Taylor has waived the issue for lack of cogent reasoning and

       citations to relevant authority. See Ind. Appellate Rule 46(A)(8)(a).


[12]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1318 | November 8, 2018   Page 7 of 7